—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.,) rendered June 21, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
By failing to raise it with specificity in his motion to withdraw his plea, defendant did not preserve his current challenge to his plea (People v James, 239 AD2d 243, lv denied 90 NY2d 906), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was sufficiently warned of the consequences of absconding or committing new crimes (see, People v Velez, 212 AD2d 647). Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.